Title: To Thomas Jefferson from Thomas Worthington, 12 June 1808
From: Worthington, Thomas
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     Chilicothe June 12th 1808
                  
                  I was favoured with your letter of the 24 of April and have delayed to acknowledge its receipt under the expectation of getting some information relating to some of my Indian friends and the prophet particularly. Three days since two quakers the one named Elisha Tyson residing in Baltimore the name of the other I did not learn called on me as they returned from a mission to the N.W. Indians. They appear very intelligent men and inform me that they were charged with the transaction of some business for Genl Dearbourn with the Indians. They did not see the prophet nor any of the tribe to which he is immediately attached but had information of him. It seems from their account that he has become very unpopular among the Indians and they have had strong impressions made on their minds against him yet after strict scrutiny I could find but one fact which could be directly charged aganst him & that is that in consequence of some of the Indians haveing devoted more time than was proper to hearing his doctrines they neglected their cornfields & are now suffering in consequence of it for food. This however ought not to be charged to his account. I expect these friends will call on you & give you a detailed account of their observations. I am firm in the belief that the conduct & intentions of this man (the prophet) are grossly misrepresented. Be this as it may I apprehend (if these friends are correctly informed) the Indians have taken his life before now. I shall before long get some correct information of him & if it be material will write you. Please accept my thanks for the information you have given me as to our foreign relations. You have no friend who feels more sincerely the responsibility you bear than I do nor is there one who has more confidence in the purity of your intention & the correctness of your conduct in the present critical situation of our affairs. If it is a consolation and that it is to a mind like yours I am certain to have the approbation and confidence of the great body of your fellow citizens you certainly have it in a great degree. Whatever may be the result of the present posture of things I have a firm belief that the great mass of my fellow citizens will unite in vindicating their dearest rights and that the factions nay the enemies of their country for they deserve—no better name—will be treated with the contempt they merit. I must close this letter by informing you of a discovery made in my neighbourhood a few days since in the walls and rubbish of an old fort. One of my neighbours who lives about 9 miles from chilicothe and whose land lies on paint-creek informed me three or four days since that there was on his land a remarkable fort—the walls of which included about 250 acres of land & that he had found a large quantity of Iron cinders such as we see at Smith shops or furnaces that the walls were of stone & that it was Situated on a high hill. My curiosity was excited to see it and so the day be fore yesterday I rode to it. I examined the situation & from the best estimate I can make the hill is at least 500 feet above the common level of the country the shape or form of the fort nearly oval. The walls were built on the brink of the hill & have fallen down as you have seen the walls of any old building. In places along the wall there are large heaps of stone & rubbish which appear like an old building gone entirely to decay leaveing only the stone and a large bed of cinders from which metal of some kind has been taken A Smith who lives in the neighbourhood says the cinders are of Iron. I am not able to determine but if this be the fact it goes to establish what I have always hitherto doubted to wit that the former inhabitants of this Country knew the use of Iron. Like the other forts in this country this is covered with large timbers and must have been erected about the same time. I send you some of the cinders by which you will be able to decide the metal from which they are taken Should you feel desirous to have any further information on this subject—it will afferd me pleasure to give it you I remain with sincere esteem & respect your friend
                  
                     T Worthington 
                     
                  
               